Exhibit 10.1

EXECUTIVE SEVERANCE AGREEMENT

February 26, 2008

 

Brian Bronson      10340 SW Miller Ct.    Tualatin, OR 97062    Executive
RadiSys Corporation, an Oregon corporation   

5445 NE Dawson Creek Parkway

Hillsboro, OR 97124

   the Company

1. Employment Relationship. Executive is currently employed by the Company as
Chief Financial Officer. Executive and the Company acknowledge that either party
may terminate this employment relationship at any time and for any or no reason,
provided that each party complies with the terms of this Agreement.

2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”). Executive promises to execute and deliver the Release of Claims to the
Company within the later of (a) 21 days (or, if required by applicable law, 45
days) from the date Executive receives the Release of Claims or (b) the last day
of Executive’s active employment.

3. Additional Compensation Upon Involuntary Termination.

3.1 Involuntary Termination. In the event of a Termination of Executive’s
Employment (as defined in Section 5.1) other than for Cause (as defined in
Section 5.2), death or Disability (as defined in Section 5.3), and contingent
upon Executive’s execution of the Release of Claims without revocation and
compliance with Section 8, Executive shall be entitled to the following
benefits:

(a) As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
lump sum, an amount equal to twelve (12) months of Executive’s annual base pay
at the rate in effect immediately prior to the date of termination. Severance
pay that is payable under this Agreement shall be paid to Executive as soon as
practicable, and in any event within 5 days following the “Effective Date” (as
such term is defined in the Release of Claims) of the Release of Claims;
provided, however, that in the event such amount exceeds two times the lesser of
(i) the sum of Executive’s annual compensation (as defined in Treasury
regulation section 1.415-2(d)) for services provided to the Company as an
employee for the calendar year preceding the calendar year of the Termination of
Executive’s Employment, or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision, such
portion of the



--------------------------------------------------------------------------------

payment amount shall be delayed until the date that is the earlier to occur of
(i) Executive’s death or (ii) the date that is six months and one day following
the date of the Termination of Executive’s Employment.

(b) As an additional severance benefit, the Company will provide Executive with
up to twelve (12) months of continued coverage pursuant to COBRA under the
Company’s group health plan at the level of benefits (whether single or family
coverage) previously elected by Executive immediately before the Termination of
Executive’s Employment and to the extent that Executive elects to continue
coverage during such 12-month period.

(c) The Company shall, within 30 days following the Effective Date of the
Release of Claims, pay Executive his incentive compensation plan payout earned
but not yet received, if any, for any performance period completed prior to the
Termination of Executive’s Employment. In addition, the Company shall pay
Executive his incentive compensation plan payout for any then current
performance period, pro-rated through the date of the Termination of Executive’s
Employment, which amount shall be paid on the later to occur of (i) the date
Executive would otherwise have received such payment if his employment had not
been terminated, and (ii) the Effective Date of the Release of Claims.

(d) As an additional severance benefit, the Company will promptly (and in any
event within five business days after a request by Executive therefore) either
pay or reimburse Executive for the costs and expenses of any executive
outplacement firm selected by Executive; provided, however, that the Company’s
liability hereunder shall be limited to the first $15,000 of such expenses
incurred by Executive and provided further, that any payment under this
Section 3.1(d) must be received by Executive prior to the end of the second
calendar year following the calendar year in which the Termination of
Executive’s Employment occurs. Executive shall provide the Company with
reasonable documentation of the occurrence of such outplacement costs and
expenses.

4. Withholding; Subsequent Employment.

4.1 Withholding. All payments provided for in this Agreement are subject to
applicable withholding obligations imposed by federal, state and local laws and
regulations.

4.2 Offset. The amount of any payment provided for in this Agreement shall not
be reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Executive as the result of employment by another employer
after termination.

5. Definitions.

5.1 Termination of Executive’s Employment. Termination of Executive’s Employment
means that the Company has terminated Executive’s employment with the Company
(including any subsidiary of the Company) other than for Cause (as defined in
Section 5.2), death or Disability (as defined in Section 5.3). A Termination of
Executive’s Employment is intended to mean a termination of employment which
constitutes a “separation from service” under Code Section 409A.

 

2



--------------------------------------------------------------------------------

5.2 Cause. Termination of Executive’s Employment for “Cause” shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive’s reasonably assigned duties with the Company (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to
Executive by the Company’s Board of Directors (the “Board”), the Chief Executive
Officer or the President of the Company which specifically identifies the manner
in which the Board believes that Executive has not substantially performed
Executive’s duties or (b) the willful engaging by Executive in illegal conduct
which is materially and demonstrably injurious to the Company. No act, or
failure to act, on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by Executive without reasonable belief that Executive’s
action or omission was in, or not opposed to, the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board shall be conclusively presumed to be done, or omitted
to be done, by Executive in the best interests of the Company.

5.3 Disability. “Disability” means Executive’s absence from Executive’s
full-time duties with the Company for 180 consecutive days as a result of
Executive’s incapacity due to physical or mental illness, unless within 30 days
after notice of termination by the Company following such absence Executive
shall have returned to the full-time performance of Executive’s duties. This
Agreement does not apply if the Executive is terminated due to Disability.

6. Successors; Binding Agreement. This Agreement shall be binding on and inure
to the benefit of the Company and its successors and assigns. This Agreement
shall inure to the benefit of and be enforceable by Executive and Executive’s
legal representatives, executors, administrators and heirs.

7. Entire Agreement. The Company and Executive agree that the foregoing terms
and conditions constitute the entire agreement between the parties relating to
the termination of Executive’s employment with the Company under the conditions
described in Section 3, that this Agreement supersedes and replaces any prior
agreements relating to the matters covered by this Agreement, and that there
exist no other agreements between the parties, oral or written, express or
implied, relating to any matters covered by this Agreement; provided, however,
this Agreement does not supersede or replace the Amended and Restated Executive
Change of Control Agreement by and between Executive and the Company dated
February 27, 2007.

8. Resignation of Corporate Offices. Executive will resign Executive’s office,
if any, as a director, officer or trustee of the Company, its subsidiaries or
affiliates and of any other corporation or trust of which Executive serves as
such at the request of the Company, effective as of the date of termination of
employment. Executive agrees to provide the Company such written resignation(s)
upon request and that no severance pay or other benefits will be paid until
after such resignation(s) are provided.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.

10. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in writing signed by Executive and the Company.

 

3



--------------------------------------------------------------------------------

11. Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.

12. Code Section 409A. This Agreement and the severance pay and other benefits
provided hereunder are intended to qualify for an exemption from Code
Section 409A; provided, however, that if this Agreement and the severance pay
and other benefits provided hereunder are not so exempt, they are intended to
comply with Code Section 409A to the extent applicable thereto.

 

RADISYS CORPORATION     By:   /s/ Scott C. Grout     /s/ Brian Bronson   Scott
C. Grout, President and CEO     Brian Bronson

 

4



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. Parties.

The parties to Release of Claims (hereinafter “Release”) are Brian Bronson and
RadiSys Corporation, an Oregon corporation, as hereinafter defined.

 

  1.1 Executive and Releasing Parties.

For the purposes of this Release, “Executive” means Brian Bronson, and
“Releasing Parties” means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.

 

  1.2 The Company.

For the purposes of this Release, the “Company” means RadiSys Corporation, an
Oregon corporation, and “Released Parties” means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.

 

2. Background And Purpose.

Executive was employed by the Company. Executive’s employment is ending
effective ____________ under the conditions described in Section 3.1 of the
Executive Severance Agreement (“Agreement”) by and between Executive and the
Company dated February 26, 2008.

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.

 

3. Release.

In consideration for the payments and benefits set forth in Section 3.1 of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to, obligations and/or claims arising from the Agreement or any
other document or oral agreement relating to employment, compensation, benefits,
severance or post-employment issues. Executive, for and on behalf of the
Releasing Parties, hereby releases the Released Parties from any and all claims,
demands, actions, or causes of action,

 

5



--------------------------------------------------------------------------------

whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Executive by the Company, or any other
past claim that relates in any way to Executive’s employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Executive may have against the Company for enforcement of the Agreement.
This Release includes any and all claims, direct or indirect, which might
otherwise be made under any applicable local, state or federal authority,
including but not limited to any claim arising under state statutes dealing with
employment, discrimination in employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Oregon Fair Employment Practices Act, OR ST Section 659.030 et seq.,
Oregon wage and hour laws, OR ST Section 652.010 et seq., the Oregon Family
Leave Act, OR ST Section 659A.150 et seq., state wage and hour statutes, all as
amended, any regulations under such authorities, and any applicable contract
(express or implied), tort, or common law theories. Further, Executive, for and
on behalf of the Releasing Parties, waives and releases the Released Parties
from any claims that this Release was procured by fraud or signed under duress
or coercion so as to make the Release not binding. Executive is not relying upon
any representations by the Company’s legal counsel in deciding to enter into
this Release. Executive understands and agrees that by signing this Release
Executive, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Executive or the Releasing Parties may have against
the Released Parties. Provided, nothing in this provision of this Release shall
be construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.

 

  3.1 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and
agrees that:

 

  a. this Release is worded in an understandable way;

 

  b. claims under the ADEA that may arise after the date of this Release are not
waived;

 

  c. the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;

 

  d. Executive has been advised to consult with an attorney prior to executing
this Release and has had sufficient time and opportunity to do so;

 

  e.

Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA

 

6



--------------------------------------------------------------------------------

 

claims covered by this Release within seven (7) days from the date Executive
executes this Release. Notice of revocation must be in writing and received by
RadiSys Corporation, 5445 NE Dawson Creek Drive, Hillsboro, Oregon 97124
Attention: Vice President, Human Resources within seven (7) days after Executive
signs this Release;

 

  f. any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

 

  3.2 Reservations Of Rights.

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.

 

  3.3 No Admission Of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.

 

4. Effective Date.

The “Effective Date” of this Release shall be the eighth day after it is signed
by Executive.

 

5. No Disparagement.

Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about the Company or the Released Parties. The Company should
report to Executive any actions or statements that are attributed to Executive
that the Company believes are disparaging. The Company may take actions
consistent with breach of this Release should it determine that Executive has
disparaged or made false or adverse statements about the Company or the Released
Parties.

The Company agrees that henceforth the Company’s officers and directors will not
disparage or make false or adverse statements about Executive. Executive should
report to the Company any actions or statements that are attributed to the
Company’s officers and directors that Executive believes are disparaging.
Executive may take actions consistent with breach of this Release should it
determine that the Company’s officers and directors have disparaged or made
false or adverse statements about Executive.

 

6. Confidentiality, Proprietary, Trade Secret And Related Information

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty.

 

7



--------------------------------------------------------------------------------

Moreover, Executive acknowledges that, subject to the enforcement limitations of
applicable law, the Company reserves the right to enforce the terms of
Executive’s Employee Agreement with the Company and any section(s) therein.
Should Executive, Executive’s attorney or agents be requested in any judicial,
administrative, or other proceeding to disclose confidential, proprietary or
trade secret information Executive learned as an employee of the Company,
Executive shall promptly notify the Company of such request by the most
expeditious means in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure.

 

7. Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company’s parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

 

8. Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
6 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.

 

9. Severability.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

10. References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

 

11. Parties May Enforce Release.

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights,

 

8



--------------------------------------------------------------------------------

claims, or causes of action arising out of, relating to, or connected with a
breach of any obligation of any party contained in this Release.

 

12. Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.

 

        Dated:   ____________________ ___________, __________ Brian Bronson    
 

 

STATE OF OREGON    )    ) County of __________________    )

Personally appeared the above named Brian Bronson and acknowledged the foregoing
instrument to be his voluntary act and deed.

 

    Before me:                          

NOTARY PUBLIC - OREGON

My commission expires:_____________________

 

RADISYS CORPORATION     By:         Dated:     Its:             On Behalf of
RadiSys Corporation and “Company”      

 

9